--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

Published CUSIP Number: 81725VAG0
Revolving Credit CUSIP Number: 81725VAH8
Term Loan CUSIP Number: 81725VAJ4


FIRST AMENDMENT DATED AS OF NOVEMBER 6, 2015


to


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of October 24, 2014


among


SENSIENT TECHNOLOGIES CORPORATION
and
CERTAIN SUBSIDIARIES OF SENSIENT TECHNOLOGIES CORPORATION,
as Borrowers,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,


BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, PNC BANK, NATIONAL
ASSOCIATION AND TD BANK, N.A.,
as Co-Documentation Agents


and


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO



--------------------------------------------------------------------------------

 
$520,000,000 Credit Facility
 

--------------------------------------------------------------------------------

 
KEYBANC CAPITAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of November 6, 2015 and is by and among SENSIENT TECHNOLOGIES
CORPORATION, a Wisconsin corporation (the “Company”), the financial institutions
signatory hereto as lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).


Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below, and when used herein each term defined in Section
1(d) hereof has the same meaning herein as provided in Section 1(d) hereof.


W I T N E S S E T H :


WHEREAS, the Company, the financial institutions party thereto (the “Lenders”)
and the Administrative Agent are parties to a certain Amended and Restated
Credit Agreement dated as of October 24, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and


WHEREAS, the Company, the Administrative Agent and the Lenders wish to amend the
Credit Agreement on the terms and conditions set forth herein;


WHEREAS, the Company has requested, and certain Lenders (collectively, as
identified on Exhibit A hereto, the “Increasing Lenders”) are willing to make
available to the Company, additional Term Loans, all on the terms and conditions
set forth herein;


WHEREAS, after giving effect to the Term Loans to be made on the First Amendment
Effective Date (as defined below) pursuant to this Amendment, the Revolving
Commitment and aggregate outstanding Term Loan amount of each Lender is as
specified on Exhibit A hereto;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.             Amendments to Credit Agreement.  Upon the First Amendment
Effective Date (as defined below):


(a)           The definitions of “Aggregate Term Commitment Amount”, “Fee
Letter”, “Financial Covenant”, “Loan Documents”, “Maturity Date”, “Revolving
Commitment Termination Date” and “Term Loan”, set forth in Section 1.1 of the
Credit Agreement are, respectively, amended and restated in their entirety to
read as follows:


“Aggregate Term Commitment Amount” means $170,000,000, as such amount may be
reduced pursuant to Section 2.10 or increased pursuant to Section 2.22.


“Fee Letters” means (a) the separate agreement dated September 10, 2014 among
the Company, the Administrative Agent, the Syndication Agent and the Arrangers,
(b) the separate agreement dated September 10, 2014 among the Company, the
Administrative Agent and Wells Fargo Securities, LLC, (c) the separate agreement
dated September 10, 2014 among the Company, the Syndication Agent and KeyBanc
Capital Markets Inc., in each case, setting forth the terms of certain fees to
be paid by the Company, (d) the separate agreement dated October 6, 2015 among
the Company, the Administrative Agent and the Arrangers and (e) the separate
agreement dated October 6, 2015 among the Company, the Administrative Agent and
Wells Fargo Securities, LLC.
 

--------------------------------------------------------------------------------

“Financial Covenant” means any of the Company’s obligations set forth in
Sections 6.8, 6.9 or 6.13.


“Loan Documents” means this Agreement, the Notes, any L/C Application, the Fee
Letters, any Guaranty, any Designation Letter, any amendments of any of the
foregoing and any other document from time to time designated as such by the
Company and the Administrative Agent.


“Maturity Date” means November 6, 2020.


“Revolving Commitment Termination Date” means November 6, 2020, or the earlier
date of termination in whole of the Commitments pursuant to Section 2.10 or 7.2.


“Term Loan” means any term loan by a Lender to the Company pursuant to (a)
Section 2.1(b) or (b) the First Amendment.


(b)           Section 1.1 of the Credit Agreement is amended by adding the
following definitions in appropriate alphabetical order:


“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees (and
similar yield related discounts, deducts or payments), a Eurodollar Rate floor
or Base Rate floor greater than 0.00% per annum (with such increased amount
being equated to interest margins for purposes of determining any increase to
the Applicable Rate) or otherwise; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, structuring fees or underwriting or similar
fees paid to arrangers for such Indebtedness that are not shared with the
lenders providing such Indebtedness.


“Amended Credit Facility” has the meaning set forth in Section 5.9(a).
 
3

--------------------------------------------------------------------------------

“Existing Facility Additional Provision(s)” has the meaning set forth in Section
5.9(a).


“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated as of November 6, 2015 among the Company, the financial
institutions signatory thereto as lenders and the Administrative Agent.


“First Amendment Effective Date” means November 6, 2015.


“Institutional Investor” means (a) any purchaser of a PP Note, (b) any holder of
a PP Note holding (together with one or more of its affiliates) more than 5% of
the aggregate principal amount of the PP Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any PP Note.


“New Credit Facility” has the meaning set forth in Section 5.9(a).


“New Facility Additional Provision(s)” has the meaning set forth in Section
5.9(a).


“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 9.3, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.


“PP Note” means a Note issued pursuant to any Note Agreement.


“Note Agreements” means the Note Purchase Agreements entered into by the Company
and the purchasers named therein dated as of November 19, 2009, March 22,
2011, April 5, 2013 or November 6, 2015, respectively, and “Note Agreement”
means each and any of such agreements.


“Related Fund” means, with respect to any holder of any PP Note, any fund or
entity that (a) invests in securities or bank loans, and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.


(c)           Section 2.5(c) of the Credit Agreement is amended and restated in
its entirety to read as follows:
 
4

--------------------------------------------------------------------------------

(c)           Principal of Term Loans.  The Company shall repay the aggregate
outstanding principal amount of the Term Loans in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing December 31, 2015 as set forth below:


Payment Date
Principal Installment
($)
December 31, 2015
$2,125,000
March 31, 2016
$2,125,000
June 30, 2016
$2,125,000
September 30, 2016
$2,125,000
December 31, 2016
$3,187,500
March 31, 2017
$3,187,500
June 30, 2017
$3,187,500
September 30, 2017
$3,187,500
December 31, 2017
$3,187,500
March 31, 2018
$3,187,500
June 30, 2018
$3,187,500
September 30, 2018
$3,187,500
December 31, 2018
$4,250,000
March 31, 2019
$4,250,000
June 30, 2019
$4,250,000
September 30, 2019
$4,250,000
December 31, 2019
$4,250,000
March 31, 2020
$4,250,000
June 30, 2020
$4,250,000
September 30, 2020
$4,250,000



If not sooner paid, the Term Loans shall be paid in full, together with accrued
interest thereon, on the Maturity Date.


(d)           The first sentence of Section 2.21 of the Credit Agreement is
amended and restated in its entirety to read as follows:


Section 2.21         Substitution of Lender.


Upon the receipt by the Company from any Lender (an “Affected Lender”) of a
notice of illegality under Section 2.3(e) or a claim for compensation under
Sections 2.17 or 2.18, or if any Lender shall be a Defaulting Lender or a
Non-Consenting Lender, the Company may: (a) request that one or more of the
other Lenders assume all or part of such Affected Lender’s or Defaulting
Lender’s Advances and Commitments (which request each such other Lender may
decline or agree to in its sole discretion); or (b) designate a replacement bank
or other entity satisfactory to the Company to acquire and assume all or part of
such Affected Lender’s or Defaulting Lender’s Advances and Commitments at the
face amount thereof (a “Substitute Lender”).
 
5

--------------------------------------------------------------------------------

(e)           The first sentence of Section 2.22(a) of the Credit Agreement is
amended and restated in its entirety to read as follows:


(a)           So long as no Default or Event of Default has occurred and is
continuing, the Company may by written notice to the Administrative Agent,
propose to increase the Aggregate Revolving Commitment Amount (the amount of any
such increase, an “Incremental Revolving Commitment”) and/or increase the amount
of the Term Loans and/or add one or more incremental term loan facilities (the
amount of any such incremental term loans or facilities, an “Incremental Term
Commitment”, and together with any Incremental Revolving Commitment,
“Incremental Commitments”), in each case, in an amount not less than $10,000,000
and integral multiples of $5,000,000 in excess thereof; provided, however, that
the aggregate amount of all Incremental Commitments extended after the First
Amendment Date (determined by reference to the initial amount thereof and
without giving effect to any subsequent repayments of the proceeds thereof)
shall in no event exceed $100,000,000.


and the second sentence of Section 2.22(a) of the Credit Agreement is deleted.


(f)           Section 2.22(a)(ii) is amended and rested in its entirety to read
as follows:


(ii)  any loan made pursuant to such Incremental Commitment (each an
“Incremental Advance”) shall be a “Revolving Advance” or a “Term Loan”, as
applicable, for all purposes hereof and shall be subject to the same terms and
conditions as the Revolving Advances or the Term Loans, as applicable, and shall
be guaranteed to the same extent as the other Credit Extensions on a pari passu
basis; provided that in the case of each Incremental Advance in the form of a
Term Loan,  (A) such  Term Loan shall not mature earlier than the Maturity Date,
(B) the weighted average life to maturity of such Term Loan shall be no shorter
than that of the Term Loans which were outstanding immediately after giving
effect to the First Amendment (the “Initial Term Loans”), (C) subject to clauses
(A) and (B) above, the amortization schedule applicable to such Term Loan shall
be determined by the Company, the Administrative Agent and the applicable
Lenders, (D) the interest rate margin, OID or up-front fees (if any) and
interest rate floors (if any) applicable to such Term Loan will be determined by
the Company, the Administrative Agent and the applicable Lenders, provided that,
in the event that the All-In Yield applicable to such Term Loan exceeds by more
than 50 basis points the All-In Yield applicable at such time to the Initial
Term Loans, then the interest rate margins for the Initial Term Loans shall be
increased to the extent necessary so that the All-In Yield of the Initial Term
Loans is equal to the All-In Yield of such Term Loan minus 50 basis points.
 
6

--------------------------------------------------------------------------------

(g)           A new Section 5.9 is added to the Credit Agreement reading as
follows:


Section 5.9           Most Favored Lender Status.


(a)  If after the First Amendment Effective Date the Company or any Subsidiary
(i) enters into any amendment or other modification of any Note Agreement (such
amendment or modification, and the applicable Note Agreement as amended or
modified thereby, an “Amended Credit Facility”) or (ii) enters into any new
credit facility, whether with commercial banks or other Institutional Investors
pursuant to a credit agreement, note purchase agreement or other like agreement
(in any such case, a “New Credit Facility”) under which the Company or any
Subsidiary may incur Total Funded Debt in an amount equal to or greater than
$50,000,000 (or the equivalent in the relevant currency), that in either case
results in one or more additional or more restrictive (than those contained in
this Agreement) financial covenants (or events of default which are the
functional equivalent of financial covenants (“Financial Events of Default”))
being contained in any such Amended Credit Facility or New Credit Facility, as
the case may be (such additional or more restrictive covenants or Financial
Events of Default, as the case may be, together with all definitions relating
thereto, in the case of an Amended Credit Facility, the “Existing Facility
Additional Provision(s)” and in the case of a New Credit Facility, the “New
Facility Additional Provision(s)” and such financial covenants and Financial
Events of Default shall be an Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) only to the extent not already included herein,
or if already included herein, only to the extent more restrictive than the
analogous covenants or events of default included herein), than the terms of
this Agreement, without any further action on the part of the Company, any
Subsidiary, the Administrative Agent or any of the Lenders, will unconditionally
be deemed on the effective date of such Amended Credit Facility or New Credit
Facility, as the case may be, to be automatically amended to include the
Existing Facility Additional Provision(s) or such New Facility Additional
Provision(s), as the case may be, and any event of default in respect of any
such additional or more restrictive financial covenant(s) or Financial Events of
Default so included herein shall be deemed to be an Event of Default under
Section 7.1(b) (after giving effect to any grace or cure provisions under such
Existing Facility Additional Provision(s) or such New Facility Additional
Provision(s) or event of default), subject to all applicable terms and
provisions of this Agreement, including, without limitation, all rights and
remedies exercisable by the Administrative Agent and the Lenders.
 
7

--------------------------------------------------------------------------------

(b)  If after the date of execution of any Amended Credit Facility or a New
Credit Facility, as the case may be, any one or more of the Existing Facility
Additional Provision(s) or the New Facility Additional Provision(s) is excluded,
terminated, loosened, tightened, amended or otherwise modified under the
corresponding Amended Credit Facility or New Credit Facility, as applicable,
then and in such event any such Existing Facility Additional Provision(s) or New
Facility Additional Provision(s) theretofore included in this Agreement pursuant
to the requirements of Section 5.9(a) shall then and thereupon automatically and
without any further action by any Person be so excluded, terminated, loosened,
tightened or otherwise amended or modified under this Section 5.9(b) to the same
extent as the exclusion, termination, loosening, tightening of other amendment
or modification thereof under the Amended Credit Facility or New Credit
Facility; provided that if a Default or Event of Default shall have occurred and
be continuing by reason of the Existing Facility Additional Provision(s) or the
New Facility Additional Provision(s) at the time any such Existing Facility
Additional Provision(s) or New Facility Additional Provision(s) is or are to be
so excluded, terminated, loosened, tightened, amended or modified under this
Section 5.9(b) the prior written consent thereto of the Required Lenders shall
be required as a condition to the exclusion, termination, loosening, tightening
or other amendment or modification of any such Existing Facility Additional
Provision(s) or New Facility Additional Provision(s), as the case may be; and
provided, further, that in any and all events, the covenant(s) or event(s) of
default (and related definitions) constituting any financial covenant and
Financial Events of Default contained in this Agreement as in effect on First
Amendment Effective Date (and as amended otherwise than by operation of Section
5.9(b) shall not in any event be deemed or construed to be excluded, loosened or
relaxed by operation of the terms of this Section 5.9(b) and only any such
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) shall be so excluded, terminated, loosened, tightened, amended or
otherwise modified pursuant to the terms hereof.


(c)  The Company shall notify the Administrative Agent of the inclusion or
amendment of any financial covenants or Financial Events of Default by operation
of Section 5.9 and from time to time, upon request by the Administrative Agent
or the Required Lenders, promptly execute and deliver at its expense (including,
without limitation, the reasonable and documented fees and expenses of the
Administrative Agent) an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent evidencing that, pursuant to
this Section 5.9, this Agreement then and thereafter includes, excludes, amends
or otherwise modifies any Existing Facility Additional Provision(s) or New
Facility Additional Provision(s), as the case may be; provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment.


(d)  The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company, any co obligor or any Subsidiary as
consideration for or as an inducement to the entering into by any such creditor
of any amendment, waiver or other modification to any Amended Credit Facility or
New Credit Facility, as the case may be, the effect of which amendment, waiver
or other modification is to exclude, terminate, loosen, tighten or otherwise
amend or modify any Existing Facility Additional Provision(s) or New Facility
Additional Provision(s), unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the Lenders.
 
8

--------------------------------------------------------------------------------

(h)           Section 6.2 of the Credit Agreement is amended and restated in its
entirety to read as follows:


Section 6.2           Sale of Assets.


The Company will not, and will not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of (each a “Transfer”) all or a Material
Part of the Assets of the Company and its Subsidiaries (whether in one
transaction or in a series of transactions) to any other Person other than (a)
in the ordinary course of business, (b) any transfer of an interest in accounts
or notes receivable pursuant to either (i) an Asset Securitization which
qualifies as a sale under GAAP, or (ii) a factoring arrangement with a non-SPV
third party not an Affiliate of the Company; provided, that (A) such factoring
arrangement qualifies as a sale under GAAP, (B) at least 80% of the proceeds of
transfers pursuant to such factoring arrangement are paid in cash and (C) the
Company and its Subsidiaries do not retain a residual liability therefor in
excess of 10% of the amount of such factoring arrangement; and provided further,
that the aggregate amount of (1) all Attributable Securitization Indebtedness
with respect to transfers under clause (b)(i) of this Section 6.2 and (2) the
amount of related Indebtedness which would be outstanding if all factoring
arrangements described in clause (b)(ii) of this Section 6.2 were treated as a
secured lending arrangement shall not at any time exceed $50,000,000, and (c)
dispositions of property no longer used or useful in the business of the Company
or any Subsidiary; provided, however, that a wholly-owned Subsidiary of the
Company may sell, lease, or transfer all or a substantial part of its assets to
the Company or another wholly-owned Subsidiary of the Company, and the Company
or such other wholly-owned Subsidiary, as the case may be, may acquire all or
substantially all of the assets of the Subsidiary so to be sold, leased or
transferred to it, and any such sale, lease or transfer shall not be included in
determining if the Company and/or its Subsidiaries disposed of a Material Part
of the Assets.  For purposes hereof, “Material Part of the Assets” means assets
(x) which, together with all other assets (in each case valued at net book
value) previously Transferred during the twelve-month period then ending (other
than pursuant to clauses (a) through (c) above), exceed 10% of Consolidated
Total Assets determined as of the end of the immediately preceding fiscal year
or (y) which, together with all other assets (in each case valued at net book
value) previously Transferred (other than pursuant to clauses (a) through (c)
above) during the period from the date of this Agreement to and including the
date of the Transfer of such assets exceed 30% of Consolidated Total Assets
determined as of the end of the immediately preceding fiscal year.


(i)            Section 6.10 of the Credit Agreement is hereby deleted and
replaced in its entirety to read as follows:
 
Section 6.10         [Reserved].


(j)            Sections 6.11(c) through 6.11(h) of the Credit Agreement are
amended and restated in their entirety to read as follows:
 
9

--------------------------------------------------------------------------------

(c)           Investments in commercial paper of corporations organized under
the laws of the United States or any state thereof to the extent consistent with
the investment policy of the Board of Directors of the Company.


(d)           Investments in direct obligations of the United States of America
or any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, to the extent consistent with the investment
policy of the Board of Directors of the Company.


(e)           Investments in certificates of deposit and time deposits, to the
extent consistent with the investment policy of the Board of Directors of the
Company.


(f)            Investments in repurchase agreements with respect to any
Investment described in paragraph (d) above to the extent consistent with the
investment policy of the Board of Directors of the Company.


(g)           Investments in (i) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof to the extent consistent with
the investment policy of the Board of Directors of the Company and (ii) notes of
any state of the United States or any municipality thereof organized under the
laws of any state of the United States or any political subdivision thereof to
the extent consistent with the investment policy of the Board of Directors of
the Company.


(h)           Investments in (i) preferred stocks or (ii) adjustable rate
preferred stock funds, in either case to the extent consistent with the
investment policy of the Board of Directors of the Company.


(j)           Section 7.1(f) of the Credit Agreement is amended and restated in
its entirety to read as follows:


(f)            A default in the payment when due (after giving effect to any
applicable grace periods) of principal or interest with respect to any item of
Total Funded Debt of the Company or any of its Subsidiaries (other than any
Obligations) if the aggregate amount of all such items of Total Funded Debt as
to which such payment defaults exist is not less than $25,000,000.


(k)           Section 7.1(b) of the Credit Agreement is amended and restated in
its entirety to read as follows:


(b)           Default in the performance, or breach, of (i) any covenant or
agreement on the part of the Company contained in any of Sections 5.1(f), 5.7
(as to the corporate existence of the Company), 5.8, 6.1 through 6.3, or 6.6
through 6.13, inclusive, or (ii) any covenant incorporated herein pursuant to
Section 5.9 (after giving effect to any grace or cure provisions under such
Existing Facility Additional Provision(s) or such New Facility Additional
Provision(s) or event of default so incorporated).
 
10

--------------------------------------------------------------------------------

(l)            Section 7.1(g) of the Credit Agreement is amended and restated in
its entirety to read as follows.


(g)           A default (other than a default described in paragraph (f)) under
any agreement relating to any item of Total Funded Debt of the Company or any
Subsidiary (other than under any of the Loan Documents) or under any indenture
or other instrument under which any such agreement has been issued or by which
it is governed and the expiration of the applicable period of grace, if any,
specified in such agreement if the effect of such default is to cause or to
permit the holder of such item of Total Funded Debt (or trustee or agent on
behalf of such holder) to cause such item of Total Funded Debt to come due prior
to its stated maturity (or to cause or to permit the counterparty in respect of
a Swap Contract to elect an early termination date in respect of such Swap
Contract); provided, however, that no Event of Default shall be deemed to have
occurred under this paragraph if the aggregate amount owing as to all such items
of Total Funded Debt as to which such defaults have occurred and are continuing
is less than $25,000,000; provided, further, that if such default shall be cured
by the Company or such Subsidiary, or waived by the holders of such items of
Total Funded Debt or counterparties in respect of such Swap Contracts, in each
case prior to the commencement of any action under Section 7.2 and as may be
permitted by such evidence of indebtedness, indenture, other instrument, or Swap
Contract, then the Event of Default hereunder by reason of such default shall be
deemed likewise to have been thereupon cured or waived.


(m)          Exhibit E to the Credit Agreement (“Form of Compliance
Certificate”) is hereby amended and restated by deleting such exhibit in its
entirety and the new Exhibit E attached hereto as Exhibit B is substituted in
lieu thereof.


2.             First Amendment Term Loans.


(a)           Subject to the terms and conditions set forth herein, each
Increasing Lender severally agrees to make a term loan (each a “First Amendment
Term Loan” and collectively, the “First Amendment Term Loans”) to the Company on
the First Amendment Effective Date in Dollars in the amount set forth opposite
its name on Exhibit A hereto under the heading “First Amendment Term Loan
Amount”.  Subject to Section 2(b) below, the procedure for making the First
Amendment Term Loans shall be as set forth in Section 2.2(b) of the Credit
Agreement, the terms of which section are incorporated herein mutatis mutandis.


(b)           Each First Amendment Term Loan shall be made simultaneously as, at
the Company’s option, either a Base Rate Funding or (subject to advance notice
acceptable to the Administrative Agent) a Eurocurrency Rate Funding with an
initial Interest Period of one month (and all such term loans shall be on the
same interest rate basis).  At the time of such borrowing of First Amendment
Term Loans, the Interest Period applicable to all previously-made Term Loans
which are outstanding shall be terminated and such Term Loans shall continue on
the same interest rate basis as the First Amendment Term Loans.
 
11

--------------------------------------------------------------------------------

(c)           The failure of any Increasing Lender to make a First Amendment
Term Loan required to be made by it pursuant to Section 2(a) hereof shall not
relieve any other Increasing Lender of its obligations hereunder; provided, that
the commitment of each Increasing Lender to make a First Amendment Term Loan is
several and no Increasing Lender shall be responsible for any other Increasing
Lender’s failure to make a term loan.


(d)           Each First Amendment Term Loan shall constitute a “Term Loan” for
all purposes of the Credit Agreement from and after the First Amendment
Effective Date and rank pari passu in all respects with all other Term Loans,
regardless of when made.


(e)           No amount of any First Amendment Term Loan which is repaid or
prepaid by the Company may be reborrowed.


3.             Representations and Warranties.  The Company hereby represents
and warrants that:


(a)           The execution, delivery and performance by the Borrowers of this
Amendment have been duly authorized by all necessary corporate action and do not
and will not (a) require any consent or approval of the stockholders of any
Borrower, or any authorization, consent, approval, order, filing, registration
or qualification by or with any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, other than those
consents described in Schedule 4.2, each of which has been obtained and is in
full force and effect, (b) violate any provision of any law, rule or regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System and Section 7 of the Exchange Act or any regulation
promulgated thereunder) or of any order, writ, injunction or decree presently in
effect having applicability to any Borrower or of the Organizational Documents
of any Borrower, (c) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Company or any Subsidiary is a party or by which it or
its properties may be bound or affected, or (d) result in, or require, the
creation or imposition of any Lien or other charge or encumbrance of any nature
upon or with respect to any of the properties now owned or hereafter acquired by
the Company or any Subsidiary.


(b)           Both immediately before and immediately after giving effect to
this Amendment and the First Amendment Term Loans made on the First Amendment
Effective Date, each of the representations and warranties contained in the
Credit Agreement (other the representation and warranty set forth in Section 4.6
of the Credit Agreement ) is correct on and as of such date as if made on such
date, except to the extent that such representations and warranties relate
solely to an earlier date.


(c)           Both immediately before and immediately after giving effect to
this Amendment and the First Amendment Term Loans made on the First Amendment
Effective Date, no event has occurred and is continuing, or would result from
giving effect to this Amendment or making of the First Amendment Term Loans,
which constitutes a Default or an Event of Default.
 
12

--------------------------------------------------------------------------------

4.             Effectiveness.  This Amendment shall become effective, and the
“First Amendment Effective Date” shall be deemed to have occurred, upon the
occurrence or satisfaction of each of the events and conditions below:


(a)           the execution and delivery hereof by the Company, the
Administrative Agent and each of the Lenders;


(b)           the execution and delivery by the Company, for the benefit of each
Lender requesting the same at least three (3) Business Days prior to the First
Amendment Effective Date, of a Term Loan Note reflecting the First Amendment
Term Loan principal amount of such Lender resulting herefrom;


(c)           the Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of the Company certifying that attached
thereto is a true, correct and complete copy of (A) the certificate of
incorporation of the Company, certified by the appropriate governmental
authority, (B) the Company’s bylaws, (C) resolutions duly adopted by the board
of directors (or other governing body) of the Company authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Amendment and (D) certificates as of a recent date of the good standing
of each of the Company under the laws of its jurisdiction of organization;


(d)           the Administrative Agent shall have received a favorable opinion
of John L. Hammond, General Counsel to the Company, addressed to the
Administrative Agent and the Lenders with respect to the Company, this Amendment
and such other matters as the Administrative Agent shall reasonably request;


(e)           the Administrative Agent (or its counsel) shall have received a
certificate of a Responsible Officer of the Company dated the First Amendment
Effective Date, (i) certifying that the conditions set forth in Section 3.3 of
the Credit Agreement are satisfied with respect to the making of the First
Amendment Term Loans to occur on the First Amendment Effective Date, (ii)
certifying that the conditions set forth in Section 4 (h) and (i) have been
satisfied and (iii) demonstrating, in form and substance reasonably satisfactory
to the Administrative Agent, that the Company is in compliance with the
financial covenants set forth in Sections 6.8 and 6.9 of the Credit Agreement
(based on the financial statements most recently delivered pursuant to Section
5.1(a) or 5.1(b) of the Credit Agreement, as applicable) both before and after
giving effect (on a Pro Forma Basis) to the making of the First Amendment Term
Loans on the First Amendment Effective Date;


(f)            the Administrative Agent shall have received evidence
satisfactory to it that, substantially concurrently with the effectiveness of
this Amendment, the Company is paying all accrued interest owing in respect of
the Term Loans pursuant to the Credit Agreement, it being understood that any
such payments may be made out of the proceeds of Credit Extensions made on the
First Amendment Effective Date;
 
13

--------------------------------------------------------------------------------

(g)           the Administrative Agent and the Arrangers shall have received all
fees and other amounts required to be paid on or before the First Amendment
Effective Date, including all expenses (including fees and disbursements of
legal counsel for the Administrative Agent) for which invoices have been
presented on or prior to the First Amendment Effective Date;


(h)           no action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Amendment or any of the
other Loan Documents or the other transactions contemplated hereby or thereby;


(i)            since December 31, 2014 there shall have occurred no Material
Adverse Change;


(j)            the Administrative Agent shall have received evidence that the
existing private placement indebtedness of the Company has been amended in a
manner consistent with the terms of this Amendment with respect to the deletion
of a net worth-based financial covenant and payment and cross default thresholds
and that any new private placement indebtedness incurred by the Company prior to
or substantially contemporaneously with the First Amendment Effective Date shall
likewise have no net worth-based financial covenant and shall have payment and
cross default thresholds consistent with the Credit Agreement, as amended by
this Amendment; and


(k)           the Administrative Agent (or its counsel) shall have received, in
form and substance satisfactory to it, such additional certificates, documents
and other information as the Administrative Agent shall reasonably require.


5.             References, Effect, Etc.


(a)           Upon the effectiveness of this Amendment, each reference to the
Credit Agreement in the Credit Agreement or any other Loan Document shall mean
and be a reference to the Credit Agreement as modified by this Amendment. 
Except as expressly amended hereby, the Credit Agreement and other Loan
Documents, including all Liens granted thereunder, shall remain in full force
and effect and are hereby ratified and confirmed. For the avoidance of doubt,
this Amendment constitutes a Loan Document.


(b)           The parties agree that the advance of the First Amendment Term
Loans shall not constitute Incremental Advances or otherwise be deemed a
utilization by the Company of Section 2.22 of the Credit Agreement. 
Accordingly,  immediately after giving effect to this Amendment and the First
Amendment Term Loans, the maximum aggregate amount of Incremental Commitments
permitted by such Section shall (until utilized after the First Amendment
Effective Date) remain $100,000,000.


(c)           Each Lender party hereto hereby waives any entitlement under
Section 9.6 of the Credit Agreement to any and all amounts which would otherwise
have been payable thereunder in respect of the consummation on the First
Amendment Effective Date of the transactions contemplated hereby.
 
14

--------------------------------------------------------------------------------

6.             No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of or consent to any provision of the Credit Agreement or
any other Loan Documents executed and/or delivered in connection therewith.


7.             Counterparts.  This Amendment may be executed in any number of
counterparts (and by the different parties hereto on separate counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page of
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.


8.             Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


9.             Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


*        *        *
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.



 
SENSIENT TECHNOLOGIES CORPORATION,
 
as Company
       
By:
     
Name:
   
Title:
       
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
 
By:
     
Name:
   
Title:

 
[Signature Page to Sensient Technologies Corporation First Amendment]
 
 

--------------------------------------------------------------------------------

 
[LENDER]
 
By:
     
Name:
   
Title:

 
[Signature Page to Sensient Technologies Corporation First Amendment]
 
17

--------------------------------------------------------------------------------

EXHIBIT A


Name
 
Revolving Commitment Amount
   
First Amendment Term Loan Amount
   
Aggregate Term Loan Amount
   


Total1
 
Wells Fargo Bank, National Association
 
$
50,555,555.56
   
$
12,187,500.00
   
$
25,909,722.22
   
$
76,465,277.78
 
KeyBank National Association
 
$
50,555,555.55
   
$
12,187,500.00
   
$
25,909,722.23
   
$
76,465,277.78
 
Bank of America, N.A.
 
$
38,888,888.89
   
$
9,375,000.00
   
$
19,930,555.55
   
$
58,819,444.44
 
HSBC Bank USA, National Association
 
$
38,888,888.89
   
$
0.00
   
$
10,555,555.55
   
$
49,444,444.44
 
PNC Bank, National Association
 
$
38,888,888.89
   
$
9,375,000.00
   
$
19,930,555.55
   
$
58,819,444.44
 
TD Bank, N.A.
 
$
38,888,888.89
   
$
9,375,000.00
   
$
19,930,555.55
   
$
58,819,444.44
 
Branch Banking & Trust Company
 
$
31,111,111.11
   
$
7,500,000.00
   
$
15,944,444.45
   
$
47,055,555.56
 
ING Bank N.V., Dublin Branch
 
$
31,111,111.11
   
$
7,500,000.00
   
$
15,944,444.45
   
$
47,055,555.56
 
Santander Bank, N.A.
 
$
31,111,111.11
   
$
7,500,000.00
   
$
15,944,444.45
   
$
47,055,555.56
 
TOTAL:
 
$
350,000,000.00
   
$
75,000,000.00
   
$
170,000,000.00
   
$
520,000,000
 

 
-------------------------------------------------------
1As of the First Amendment Effective Date immediately after giving effect to
Term Loans made pursuant to Section 2(a) of the First Amendment.
 
A-1

--------------------------------------------------------------------------------

EXHIBIT B
Exhibit E


FORM OF COMPLIANCE CERTIFICATE


_______________, 20__


Wells Fargo Bank, National Association,
for itself and as Administrative Agent under
the Credit Agreement described below


The Lenders, as defined under the Credit
Agreement described below


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
October 24, 2014, as it may be amended from time to time (the “Credit
Agreement”) among Sensient Technologies Corporation (the “Company”), the other
Borrowers (as defined therein), the Lenders (as defined therein), and Wells
Fargo Bank, National Association, as Administrative Agent.  All terms defined in
the Credit Agreement and not otherwise defined herein shall have the meanings
given them in the Credit Agreement.


This is a Compliance Certificate submitted in connection with the Company’s
financial statements (the “Statements”) as of _______________, _____ (the
“Covenant Date”).


I hereby certify to you as follows:


(a)           I am the ____________________ [Responsible Officer] of the
Company, and I am familiar with the financial statements and financial affairs
of the Company.


(b)           The Statements have been prepared in accordance with GAAP,
[subject to year-end audit adjustments].


(c)           The computations on the Annexes hereto set forth the Company’s
compliance or non-compliance with the requirements set forth in Sections 6.8,
6.9 and 6.13 as of the Covenant Date.


I have no knowledge of the occurrence of any Default or Event of Default, except
as set forth in the attachments, if any, hereto.


[Signature page follows]
 
B-1

--------------------------------------------------------------------------------

 
Very truly yours,
     
SENSIENT TECHNOLOGIES CORPORATION
     
By
   
Name:
   
Title:
 

 
B-2

--------------------------------------------------------------------------------

ANNEX 1 TO COMPLIANCE CERTIFICATE


Leverage Ratio (Section 6.8)
 
1.
Total Funded Debt as of the fiscal quarter end
             
(a)
Indebtedness for borrowed money
 
$
         
(b)
Purchase money debt (9 month maturity or Note)
 
$
       
(c)
Capitalized Lease obligations
 
$
         
(d)
Other debt secured by Lien
 
$
         
(e)
Other notes and drafts
 
$
         
(f)
Bonds, notes and similar
 
$
         
(g)
Letters of credit and acceptances
 
$
         
(h)
Net obligations under Swap Contracts
 
$
         
(i)
Guaranties of Total Funded Debt of others
 
$
         
(j)
Off-Balance Sheet Liabilities
 
$
         
(k)
Attributable Securitization Indebtedness
 
$
         
(l)
Total Funded Debt (sum of Items (a) through (k))
       
$
 
2.
 
EBITDA for the four fiscal quarters then ended
             
(a)
EBITR (from Annex 2, Item 1(h))
 
$
         
(b)
Rental Expense (from Annex 2, Item 1(f))
 
$
         
(c)
Depreciation
 
$
         
(d)
Amortization
 
$
         
(e)
EBITDA ((a)-(b)+(c)+(d))
       
$
 
3.
Leverage Ratio (Ratio of Item 1(l) to Item 2(e)) (not to be greater than 3.50 to
1.00)
       
___ to 1.00

 
B-3

--------------------------------------------------------------------------------

ANNEX 2 TO COMPLIANCE CERTIFICATE


Fixed Charge Coverage Ratio (Section 6.9)
 
1.
EBITR for the four fiscal quarters then ended
             
(a)
Net income
 
$
         
(b)
Non-operating gains (to be subtracted)
 
$
         
(c)
Non-operating losses (to be added)
 
$
         
(d)
Interest Expense
 
$
         
(e)
Income taxes
 
$
         
(f)
Rental Expense
 
$
         
(g)
Non-Cash stock compensation expenses
 
$
         
(h)
EBITR ((a)-(b)+total of (c) through (g))
 
$
       
2.
Fixed Charges for the four fiscal quarters then ended
       
$
   
(a)
Interest Expense
 
$
         
(b)
Rental Expense
 
$
         
(c)
Fixed charges (total of (a) and (b))
       
$
 
3.
Fixed Charge Coverage Ratio (Ratio of Item 1(h) to Item 2(c)) (not to be less
than 2.00 to 1.00)
       
___ to 1.00

 
B-4

--------------------------------------------------------------------------------

ANNEX 3 TO COMPLIANCE CERTIFICATE


Priority Debt (Section 6.13)
 
1.
Priority Debt
         
(a)
Total Funded Debt of the Company secured by a Lien created or incurred within
the limitations of Section 6.1(m)
 
$
     
(b)
Total Funded Debt of any Subsidiary (other than Total Funded Debt of a
wholly-owned subsidiary owing to another wholly-owned Subsidiary)
 
$
     
(c)
total Priority Debt
 
$
               
2.
Consolidated Priority Debt
         
(a)
total Priority Debt ((1)(c) above)
 
$
     
(b)
Less intercompany items
 
$
     
(c)
Less, without duplication, Total Funded Debt of a Company Guarantor Subsidiary
(other than Total Funded Debt of a Designated Subsidiary secured by a Lien
created or incurred within the limitations of Section 6.1)
 
$
     
(d)
Less, without duplication, Total Funded Debt of the Company or any Subsidiary
secured by Liens granted to secure other senior Total Funded Debt on a pari
passu basis with the Obligations
 
$
     
(e)
Less, without duplication, all Obligations of any Designated Subsidiary
 
$
     
(f)
total Consolidated Priority Debt
 
$
               
3.
Total Funded Debt secured by Liens to Adjusted Net Worth
         
(a)
Total Funded Debt of the Company and its Subsidiaries secured by any Lien
created or incurred within the limitations of Section 6.1
 
$
     
(b)
Adjusted Net Worth
 
$
     
(c)
3a/3b
 
 
    %   
(d)
Maximum allowed percentage
 
 
 10 %            
4.
Consolidated Priority Debt to Adjusted Net Worth
         
(a)
aggregate amount of all Consolidated Priority Debt (including, without
limitation all Total Funded Debt of the Company and its Subsidiaries secured by
any Lien created or incurred within the limitations of Section 6.1)
 
$
     
(b)
Adjusted Net Worth
 
$
     
(c)
4a/4b
 
 
    %   
(d)
Maximum allowed percentage
 
 
 20 % 

 
 
B-5

--------------------------------------------------------------------------------